Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

1

2

2. AMENDMENT/MODIFICATION NO.

0006

3. EFFECTIVE DATE

See Block 16C

4. REQUISITION/PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

ASPR-BARDA

7. ADMINISTERED BY (if other than Item 6)

CODE

ASPR–BARDA01

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC 20201

 

8. NAME AND ADDRESS OF CONTRACTOR (No, street, county. State and ZIP Code)

 

CYTORI THERAPEUTICS, INC 1386447

CYTORI THERAPEUTICS, INC. 3020

3020 CALLAN RD

SAN DIEGO CA 921211109

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201200008C

10B. DATED (SEE ITEM 13)

09/28/2012

CODE 1386447

FACILITY CODE

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers         ☐ is extended.       ☐ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning   ________   copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

$2,499,162.00

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

X

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.243-2 Alternate 1 (APR 1987) Changes - cost-reimbursement and Mutual
agreement of the parties

 

D. OTHER (Specify type of modification and authority)

E. IMPORTANT: Contractor     ☐  is not.     ☒  is required to sign this document
and return                  1         copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)

Tax ID Number: 33-0827593

DUNS Number: 111029179

Proof of Concept for Use of the Celution System as a Medical Countermeasure for
Thermal Burn

 

1. Extend the period of performance for CLIN 02 and extend the total contract
period of performance.

 

Continued...

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

[g201705122115413921274.jpg]

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

WENDELL CONYERS

15B. CONTRACTOR/OFFEROR

[g201705122115413951275.jpg]

15C. DATE SIGNED

4/13/17

16B. UNITED STATES OF AMERICA

[g201705122115413961276.jpg]

16C. DATE SIGNED

4/14/2017

(Signature of person authorized to sign)

(Signature of Contracting Officer)

NSN 7540-01-152-8070

Previous edition unusable

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53 243

 

--------------------------------------------------------------------------------

 

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201200008C/0006

PAGE

OF

2

2

NAME OF OFFEROR OR CONTRACTOR

CYTORI THERAPEUTICS, INC 1386447

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

 

 

 

 

 

FOB: Destination

Period of Performance: 09/28/2012 to 06/15/2017

 

Change Item 2 to read as follows (amount shown is the obligated amount):

 

 

 

 

2

ASPR-14-07850 -- Option 1 fund to Cytori

Therapeutics Inc HHSO10020120008C

Obligated Amount: $0.00

 

Delivery: 08/14/2014

Delivery Location Code: HHS/OS/ASPR

HHS/OS/ASPR

200 C St SW

WASHINGTON DC 20201 US

Amount: $12,080,934.00

Accounting Info:

2014.1992003.25106 Appr. Yr.: 2014 CAN: 1992003 Object Class: 25106

Funded: $0.00

 

Delivery Location Code: HHS

HHS

200 Independence Avenue, SW

Washington DC 20201 US

Amount: $2,499,162.00

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

 

 

0.00

NSN 7540-01-152-8067

 

 

 

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53 110

 

 

 

 

--------------------------------------------------------------------------------

 

 

Contract No. HHSO100201200008C

Modification #06

Continuation Sheet Block

14

Page 2 of 2

 

SUMMARY OF CHANGES

Beginning with the effective date of this modification, the below portions of
contract HHSO100201200008C between the Government and Contractor are modified as
follows:

 

1.

The purpose of this modification is to extend the period of performance of
Option 1 (CLIN0004). Cytori requested the extension because of the delay in the
approval of Cytori’s IDE Application (IDE #17234) by the Food and Drug
Administration (FDA).

 

2.

The dates for CLIN 02 period of performance has changed:

From: 08/18/2014 to 04/15/2017

To: 08/18/2014 to 06/15/2017

 

3.

The dates for contract period of performance has changed:

From: 09/28/2012 to 04/15/2017

To: 09/28/2012 to 06/15/2017

 

4.

All other terms and conditions remain the same. This modification is a No-Cost
Extension (NCE) that does not change the total cost of the contract.

 

 